DETAILED ACTION
	Claims 1-20 are presented on 01/29/2021 for examination on merits.  Claims 1, 17, and 19 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 20200099772 A1) in view of Conescu (US 20100060909 A1).

As per claim 1, Ray teaches a computer-implemented method, comprising: 
receiving a request to subscribe to a plugin for an information technology (IT) and security operations application, wherein the plugin includes a plugin specification defining at least one supplemental interface element to be displayed in a graphical user interface (GUI) of the IT and security operations application (Ray, par. 0035 and 0050: composite request for a plugin; In some implementations, the data plugins 250a and 250b subscribe to the plugin service 240a; par. 0075-0076: GUI.  Ray discloses A data source component is configured to interface with a data plugin component and enable the data plugin component to interact with a computer-implemented service; par. 0046-0047); 
receiving a request to display the GUI of the IT and security operations application (Ray, par. 046-0047: a data request from a data plugin; par. 0072-0073 and 0076: a presentation layer 824 … to create user interfaces to interact with users); and 
However, Ray does not explicitly disclose the GUI includes display of at least one default interface element and at least one supplemental interface element defined by the plugin specification. This aspect of the claim is identified as a further difference.
In a related art, Conescu teaches:
causing display of the GUI of the IT and security operations application, wherein the GUI includes display of at least one default interface element of the IT and security operations application and display of the at least one supplemental interface element defined by the plugin specification (Conescu, par. 0152 and 0166: Further, the GUI 908 becomes a default or main graphical user interface that is displayed automatically the next time; 0202 and 0210: reconfiguring a graphical user interface… to include one or more GUI widgets associated with the identified plug-in).
causing display of the GUI of the IT and security operations application, wherein the GUI includes display of at least one default interface element of the IT and security operations application and display of the at least one supplemental interface element defined by the plugin specification (Conescu, par. 0152 and 0166: Further, the GUI 908 becomes a default or main graphical user interface that is displayed automatically the next time; 0202 and 0210: reconfiguring a graphical user interface… to include one or more GUI widgets associated with the identified plug-in).
Ray and Conescu are analogous art, because they are in a similar field of endeavor in improving the capabilities of an data application with a plug-in that generates a graphical user interface.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Ray’s system with Conescu’s teachings on reconfiguring a graphical user interface as a supplemental interface of the application.  For this combination, the motivation would have been to improve the adaptability of the software application for interface requirement.

As per claim 2, the references as combined above teach the method of claim 1, wherein the supplemental interface element includes at least one of (Note: optional limitations are recited herein): 
a dashboard interface, a dashboard panel, a menu item, a tab item, or data displayed in association with an incident stored by the IT and security operations application (Conescu, par. 0096: menu item; par. 0099: a Front tab and a Back tab that allow a user to separately drag and drop in images for both the front and back of the sheet).

As per claim 3, the references as combined above teach the method of claim 1, further comprising: 
receiving, via a plugin development GUI provided by the IT and security operations application, input specifying at least one of (Note: optional limitations are recited herein): 
a spatial positioning of the at least one supplemental interface element relative to other interface components of the GUI, a type of visualization to be displayed in the at least one supplemental interface element, or a data source to use to generate a visualization to be displayed in the at least one supplemental interface element (Conescu, par. 0126-0128: visual cues); and 
updating the plugin specification based on the input (conescu, par. 0154-0155: the GUI 908 is reconfigured, for example, to show GUI widgets for accepting settings and variable values).

As per claim 4, the references as combined above teach the method of claim 1, wherein the plugin specification identifies a data source to be used by the plugin to generate the supplemental interface element, and wherein the method further comprises: obtaining data from the data source; and causing display of the data in the at least one supplemental interface element (Ray, par. 0037-0038: Utilize one or more data source components, each configured to interact with one or more computer-implemented services. In some examples, the data plugin causes the data source components to be instantiated for the data plugin).

As per claim 13, the references as combined above teach the method of claim 1, further comprising: receiving a request to unsubscribe to the plugin; 
receiving a request to display the GUI of the IT and security operations application (Ray, par. 046-0047: a data request from a data plugin; par. 0072-0073 and 0076: a presentation layer 824 … to create user interfaces to interact with users); and 
causing display of the GUI of the IT and security operations application, wherein the GUI includes display of at least one default interface element of the IT and security operations application and does not include the at least one supplemental interface element (Ray, par. 0024 and 0046: a consistent interface.  Evidently, Ray’s GUI is a default interface element.  Pay does not include functions of using any supplemental interface element).

As per claim 15, the references as combined above teach the method of claim 1, wherein the plugin specification defines a plurality of supplemental interface elements to be displayed in the GUI of the IT and security operations application, and wherein the GUI includes display of the plurality of supplemental interface elements (Conescu, par. 0167-0168: one or more GUI widgets for parameter values, settings or other aspects of an application represented in the selected template).

As per claim 16, the references as combined above teach the method of claim 1, wherein the plugin specification further defines a content extension to the IT and security operations application including at least one of (Note: optional limitations are recited herein): a response template, a playbook, or a connector (Conescu, par. 0109-0111: displaying one or more available templates and a summary of operations associated with the templates; par. 0137-0138: template).

As per claim 17, Ray teaches a computing device, comprising: 
a processor (Ray, par. 0070: processor); and 
a non-transitory computer-readable medium having stored thereon instructions that, when executed by the processor (Ray, par. 0078 and 0081: a machine-readable medium), cause the processor to perform operations including: 
receiving a request to subscribe to a plugin for an information technology (IT) and security operations application, wherein the plugin includes a plugin specification defining at least one supplemental interface element to be displayed in a graphical user interface (GUI) of the IT and security operations application (Ray, par. 0035 and 0050: composite request for a plugin; In some implementations, the data plugins 250a and 250b subscribe to the plugin service 240a; par. 0075-0076: GUI.  Ray discloses A data source component is configured to interface with a data plugin component and enable the data plugin component to interact with a computer-implemented service; par. 0046-0047); 
receiving a request to display the GUI of the IT and security operations application (Ray, par. 046-0047: a data request from a data plugin; par. 0072-0073 and 0076: a presentation layer 824 … to create user interfaces to interact with users).
However, Ray does not explicitly disclose the GUI includes display of at least one default interface element and at least one supplemental interface element defined by the plugin specification. This aspect of the claim is identified as a further difference.
In a related art, Conescu teaches:
causing display of the GUI of the IT and security operations application, wherein the GUI includes display of at least one default interface element of the IT and security operations application and display of the at least one supplemental interface element defined by the plugin specification (Conescu, par. 0152 and 0166: Further, the GUI 908 becomes a default or main graphical user interface that is displayed automatically the next time; 0202 and 0210: reconfiguring a graphical user interface… to include one or more GUI widgets associated with the identified plug-in).
Ray and Conescu are analogous art, because they are in a similar field of endeavor in improving the capabilities of an data application with a plug-in that generates a graphical user interface.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Ray’s system with Conescu’s teachings on reconfiguring a graphical user interface as a supplemental interface of the application.  For this combination, the motivation would have been to improve the adaptability of the software application for interface requirement.

As per claim 18, the references as combined above teach the computing device of claim 17, wherein the supplemental interface element includes at least one of (Note: optional limitations are recited herein): 
a dashboard interface, a dashboard panel, a menu item, a tab item, or data displayed in association with an incident stored by the IT and security operations application (Conescu, par. 0096: menu item; par. 0099: a Front tab and a Back tab that allow a user to separately drag and drop in images for both the front and back of the sheet).

As per claim 19, Ray discloses a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors (Ray, Ray, par. 0070: processor; par. 0078 and 0081: a machine-readable medium), cause the one or more processor to perform operations including: 
receiving a request to subscribe to a plugin for an information technology (IT) and security operations application, wherein the plugin includes a plugin specification defining at least one supplemental interface element to be displayed in a graphical user interface (GUI) of the IT and security operations application (Ray, par. 0035 and 0050: composite request for a plugin; In some implementations, the data plugins 250a and 250b subscribe to the plugin service 240a; par. 0075-0076: GUI.  Ray discloses A data source component is configured to interface with a data plugin component and enable the data plugin component to interact with a computer-implemented service; par. 0046-0047); 
receiving a request to display the GUI of the IT and security operations application (Ray, par. 046-0047: a data request from a data plugin; par. 0072-0073 and 0076: a presentation layer 824 … to create user interfaces to interact with users).
However, Ray does not explicitly disclose the GUI includes display of at least one default interface element and at least one supplemental interface element defined by the plugin specification. This aspect of the claim is identified as a further difference.
In a related art, Conescu teaches:
causing display of the GUI of the IT and security operations application, wherein the GUI includes display of at least one default interface element of the IT and security operations application and display of the at least one supplemental interface element defined by the plugin specification (Conescu, par. 0152 and 0166: Further, the GUI 908 becomes a default or main graphical user interface that is displayed automatically the next time; 0202 and 0210: reconfiguring a graphical user interface… to include one or more GUI widgets associated with the identified plug-in).
Ray and Conescu are analogous art, because they are in a similar field of endeavor in improving the capabilities of an data application with a plug-in that generates a graphical user interface.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Ray’s system with Conescu’s teachings on reconfiguring a graphical user interface as a supplemental interface of the application.  For this combination, the motivation would have been to improve the adaptability of the software application for interface requirement.

As per claim 20, the references as combined above teach the non-transitory computer-readable medium of claim 19, wherein the supplemental interface element includes at least one of (Note: optional limitations are recited herein): 
a dashboard interface, a dashboard panel, a menu item, a tab item, or data displayed in association with an incident stored by the IT and security operations application (Conescu, par. 0096: menu item; par. 0099: a Front tab and a Back tab that allow a user to separately drag and drop in images for both the front and back of the sheet).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ray and Conescu, as applied to claim 1, and further in view of Duggan (US 20050223375 A1).

As per claim 5, the references of Ray and Conescu as combined above teach the method of claim 1, but do not explicitly disclose that the plugin specification identifies an external application programming interface (API) from which data associated with the at least one supplemental interface element is to be obtained. This aspect of the claim is identified as a further difference.
In a related art, Duggan teaches:
wherein the plugin specification identifies an external application programming interface (API) from which data associated with the at least one supplemental interface element is to be obtained (Duggan, 0006: providing GUI functions for the plug-in through a GUI API in the application, wherein receiving, at run time, in the application from the plug-in a request for display of a GUI object includes receiving a GUI API call from the plug-in), and wherein the method further comprises: 
sending a request to the API identified by the plugin specification to obtain data results (Duggan, par. 0006 and 0033: a request for display of a GUI object); and 
causing display of the data results in the at least one supplemental interface element (Duggan, par. 0032-0033: the plug-in display engine (106) of FIG. 3 … displays the GUI objects).
Duggan Is analogous art to the claimed invention in a similar field of endeavor in improving the use of plugins.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify the Ray-Conescu system with teachings on the use of plugin for identifying an external API. For this combination, the motivation would have been to improve the extension of the application for improved interface capabilities.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ray and Conescu, as applied to claim 1, and further in view of Buzsaki (US 20080275844 A1; hereinafter “Buz”).

As per claim 8, the references of Ray and Conescu as combined above teach the method of claim 1, but do not explicitly disclose executing the search query against the data store to obtain results data and causing display of the results data. This aspect of the claim is identified as a further difference.
In a related art, Buz teaches:
wherein the plugin specification includes a search query used to search a data store managed by the IT and security operations application, and wherein the method further comprises: 
executing the search query against the data store to obtain results data (Buz, par. 0011 and 0035: forming a query to access the application data in the application DBMS 204, 205, 206; sending the query to the application data store); and 
causing display of the results data (Buz, par. 0038: search result display; par. 0058: The search results 850 are displayed to the end user 835).
Buz is analogous art to the claimed invention in a similar field of endeavor in improving the use of plugins.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify the Ray-Conescu system with teachings on the use of plugin for improving the search functions of the application. For this combination, the motivation would have been to improve the search capabilities of the application.

As per claim 9, the references of Ray and Conescu as combined above teach the method of claim 1, but do not explicitly disclose the plugin specification including a search query used to search a plugin-specific data store and executing the search query against the plugin-specific data store to obtain results data. This aspect of the claim is identified as a further difference.
In a related art, Buz teaches:
wherein the plugin specification includes a search query used to search a plugin-specific data store (Buz, par. 0034-0035: forming a query to access the application data in the application DBMS 204, 205, 206), and wherein the method further comprises: 
executing the search query against the plugin-specific data store to obtain results data (Buz, par. 0038 and 0040: a search result link provided by the search engine); and 
causing display of the results data (Buz, par. 0038: search result display; par. 0058: The search results 850 are displayed to the end user 835).
Buz is analogous art to the claimed invention in a similar field of endeavor in improving the use of plugins.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify the Ray-Conescu system with teachings on the use of plugin to include a search query used to search a plugin-specific data store. For this combination, the motivation would have been to improve the extension of the application for improved search capabilities.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ray and Conescu, as applied to claim 1, and further in view of Nickolov (US 20170034023 A1; hereinafter “Nick”).

As per claim 10, the references of Ray and Conescu as combined above teach the method of claim 1, but do not explicitly disclose a webhook used to ingest data from one or more data sources external to the IT and security operations application. This aspect of the claim is identified as a further difference.
In a related art, Nick teaches:
wherein the IT and security operations application implements a webhook used to ingest data from one or more data sources external to the IT and security operations application (Nickolov, par. 0143-0145: webhook).
Nick is analogous art to the claimed invention in a similar field of endeavor in improving the use of plugins.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify the Ray-Conescu system with the teachings on the use of Webhook for receiving data from the external data sources. For this combination, the motivation would have been to improve the extension of the application for improved inpu capabilities.

As per claim 12, the references of Ray and Conescu as combined above teach the method of claim 1, but do not explicitly disclose creating one or more computing resources based on the request to subscribe to the plugin wherein the one or more computing resources include at least one of a data stream processing pipeline, a webhook, a security token, or a plugin-specific index. This aspect of the claim is identified as a further difference.
In a related art, Nick teaches:
further comprising creating one or more computing resources based on the request to subscribe to the plugin (Nick, par. 0140 and 0376: provide computing resources to users; par. 0384: retrieve resources on behalf of the subscriber request), wherein the one or more computing resources include at least one of (Note: optional limitations are recited herein): 
a data stream processing pipeline, a webhook, a security token, or a plugin-specific index (Nickolov, par. 0143-0145: webhook).
Nick is analogous art to the claimed invention in a similar field of endeavor in improving the use of plugins.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify the Ray-Conescu system with teachings on the use of plugin for obtaining computing resources. For this combination, the motivation would have been to improve the input capabilities of the application.

Allowable Subject Matter
Claims 6-7, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the claims recite features that are not anticipated by, nor made obvious over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        09/28/2022